Citation Nr: 1224246	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-45 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for traumatic arthritis and patellar tendonitis of the right knee.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The claim was remanded in June 2011 and February 2012 for evidentiary and remedial development.  All directed actions have been accomplished.  


FINDING OF FACT

The Veteran's flexion of the right knee is limited to 40 degrees or better with pain; the Veteran experiences a cartilaginous tear/fissuring with crepitus and grinding, and this is productive of effusion, periods of locking, and joint pain.  


CONCLUSION OF LAW

The legal criteria for a 20 percent evaluation, for traumatic arthritis and patellar tendonitis of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an evaluation, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  


Legal Criteria-Initial Ratings/Knee

Under the rating schedule, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes (DC) 5003, 5010.

When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is established if the above criteria are met in addition to occasional incapacitating exacerbations.  Id.  

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

Under  38 C.F.R. § 4.71a, Diagnostic Code 5258, 20 percent evaluation is available for cartilage, semilunar, dislocated, with frequent episodes of  "locking ," pain, and effusion into the joint.  

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Under these criteria, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 .  

The Board is cognizant of the fact that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Also, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  Furthermore, DC 5258-5259 contemplates limited motion.

Analysis

The Veteran in this case was awarded service connection for right knee arthritis and patellar tendonitis in a January 2010 rating decision.  A ten percent evaluation was assigned from July 20, 2009, the date her claim was received by the RO.  The Veteran took exception with the rating assigned, and her appeal to the Board was initiated.  Subsequent to the filing of a timely notice of disagreement, a separate 10 percent rating, under DC 5257, for patellar maltracking and tilt was assigned (effective July 20, 2009).  Based on a claim raised by the record during the development of this appeal, that rating was increased to 20 percent effective March 5, 2012.  This separate rating under DC 5257 is legally permissible in accordance with VA General Counsel directives (VAOPGCPREC 23-97 and VAOPGCPREC 9-98), and as the Veteran has not disputed the rating, it is not the subject of the current appeal.  

The Board has had this claim for a higher initial rating before it on two separate occasions.  It was initially directed that a VA examination addressing range of motion in the right knee be afforded.  The Board, in its most recent remand order of February 2012, determined that the examination afforded in connection with its initial request of June 2011 was inadequate in complying with the first request.  That is, the returned examination did not address at what point pain began during the range of motion exercises.  Upon review of the record, it does appear that, in response to this remedial request, a comprehensive VA examination addressing the commencement of pain during range of motion exercises was afforded.  The claim is thus ripe for appellate review.  

Essentially, the Veteran maintains that she is entitled to a disability rating in excess of 10 percent for her right knee arthritis with patellar tendonitis.  

The Board notes that the Veteran had complaints of post-service right knee pain starting approximately in May 2006.  At that time, she explained to a VA clinician that she had been experiencing pain in the joint for a two week period, and that she used aspirin to treat the condition.  Following this, clinical visits for knee pain occurred in October and November 2007.  Pain and swelling were noted, to include during range of motion exercises, and the Veteran was prohibited from engaging in weight-bearing activity for periods during those two months.  A November 2007 VA orthopedic consultation noted full range of motion in the knees; however, maltracking disorder (rated separately with respect to instability/subluxation) was noted at that time.  A partial tear in the distal patella tendon was reported and pain was present with weight bearing and standing.  

In April 2008, the Veteran underwent a private magnetic resonance imaging (MRI) study of the right knee.  The associated report noted mild irregular chondromalacial thinning, moderate chondral signal changes, and subtle fissuring in the patellar articular cartilage.  There was a very small amount of fluid noted in the knee joint with a mild nonspecific anterior knee subcutaneous soft tissue edema.  Mild chondromalacia patella and mild patellar tendinosis were assessed.  An October 2009 private X-ray study confirmed that degenerative joint disease in the right knee was present with effusion and a positive meniscus.  As with the MRI, chondromalacial patella was assessed with the moderate to large size joint effusion.  Patellar tilt was also noted as a result of this study (which contributed to the rating for instability/subluxation not currently on appeal).  

A VA examination was afforded in November 2009.  In the associated report, crepitus, edema, effusion, tenderness, weakness, and guarding of movement were found as principal symptoms.  Additionally, the tenderness on the right knee associated with the effusion was greater on the right knee than on her left.  A full examination of the range of motion was somewhat limited due to complaints of pain.  The examiner explained in August 2010 that he could not complete a full range of motion test, and this formed the basis of the Board's initial remand in June 2011.  

A second VA examination was afforded in July 2011.  In the associated report, the service treatment records were reviewed, and there were complaints of bilateral knee pain occurring throughout 2004, with post-service pain complaints starting in 2006.  The Veteran stated that her knee pain has become progressively worse over the years, and instability, pain, weakness, and over-compensation were present.  She was able to stand for 15-30 minute periods at a time, and there were no incapacitating episodes of arthritis.  The Veteran had intermittent usage of assistive devices, and she reported having to use a motorized cart at the grocery store. An antalgic gait was noted, and abnormal motion, effusion, and pain at rest were noted in the right knee joint.  Flexion was zero to 95 degrees with no limitation of extension.  Pain was noted with active motion; however, the examiner did not describe when the pain began.  Joint ankylosis was not present. 

As noted, the 2011 examination did not take into consideration the point during range of motion testing where pain began.  Accordingly, the Board dispatched the case for a remedial VA examination, which was afforded in March 2012.  In the associated report, the presence of patellar tendonitis with arthralgia and the separately service-connected (and not currently on appeal) tracking disorder in the right knee were confirmed.  The Veteran's complaints of pain were essentially unchanged since the 2011 evaluation, and it was confirmed that she experienced problems while walking and that the condition was progressively worse over the years since her first diagnosis.  Knee flexion was to 130 degrees; however, pain was noted at 40 degrees.  As in 2011, there was not noted limitation of extension.  The Veteran was able to perform three repetitions of the range of motion exercises with no additional limitation.  Again, pain on movement, less movement than normal range of motion, incoordination, swelling, and disturbance of locomotion were present.  Instability was not noted to be present, and patellar subluxation/dislocation was noted (the basis of the separate rating).  Crepitus and swelling were confirmed, effusion of the joint was confirmed, and the Veteran's use of a knee brace was again reported.  

The evidence shows that the Veteran does not have limitation of extension associated with her arthritis and tendonitis, and thus, a rating under DC 5261 is inappropriate.  Regarding limitation of flexion, the first compensable rating under DC 5260 requires a limitation of motion to 45 degrees.  See 38 C.F.R. § 4.76a, DC 5260.  A 20 percent rating requires limitation of flexion to 30 degrees.  In order to warrant a higher evaluation, there would have to be the functional equivalent of limitation of flexion to 15 degrees.  The evidence shows that pain begins at 40 degrees during flexion, which is not enough to satisfy the regulatory guidelines for a higher rating under these diagnostic criteria.  There is, however, significant evidence of effusion in the right knee with a detachment of the patellar cartilage.  Indeed, the most recent VA examination documented "palpable crepitus and grinding of the deep patellar surface against the lateral condyle of the distal femur, " and previous radiographic studies have shown a tear in the tendon and cartilage fissuring.  This was productive of loud "clicking" and rubbing sounds, and effusion and pain have been consistently reported.  As noted above, under DC 5258, evidence of dislocated semiulnar cartilage with frequent episodes of "locking," pain, and effusion into the joint will allow for the assignment of a 20 percent rating.  The Board is satisfied that the radiographic evidence presents a disability picture associated with the arthritis and tendonitis that shows cartilage dislocation with consistent effusion, pain, and "clicking"/rubbing symptoms.  The Veteran has also reported that her effusion prevents the movement of her leg at times, and that she had her knee "give out" in 2007.  The Board is satisfied that such a description of symptoms associated with the joint effusion is contemplated in the description of a "locking" of the joint.  Accordingly, a 20 percent rating will be assigned under these rating criteria.  This is equivalent to the maximum schedular rating under DC 5010, and is the more appropriate DC to evaluate the symptoms associated with the Veteran's service-connected arthritis and tendonitis.  

Regarding a disability rating in excess of 20 percent, the Board notes that the 20- percent rating now assigned under DC 5258 is the maximum schedular rating allowed under that code, and that, as noted, the Veteran has not shown limitation of flexion to warrant a higher rating under DC 5260.  Additionally, no limitation of extension has been reported.  The Veteran does not have joint ankylosis, has not shown tibial or fibula impairment associated with this disability, and while subluxation has been noted, it is the subject of a separately-rated service-connected disability in the right knee (tracking/tilt disorder).  See 38 C.F.R. § 4.76a, DC 5256-58, 5260-62.  As such, the evidence does not support a rating in excess of 20 percent on a schedular basis.  As regards the jurisprudential factors associated with the DeLuca decision, the Board notes that while pain, incoordination, and weakness, etc., have been noted, the evidence shows that such symptoms are manifestations of the cartilage tear/fissuring and effusion.  That is, the presence of these symptoms is consistent with what is contemplated in the assignment of the 20 percent rating.  The Veteran's pain on motion has been fully considered; however, with regard to DC 5260, there is no lay or medical evidence suggesting the functional equivalent of limitation of flexion to 15 degrees.  See DeLuca at 202.  

In reaching this determination, the Board has considered her pleadings and lay statements.  However, even when accepting the lay evidence as competent and credible, nothing suggests that there is limitation of extension or the functional equivalent of limitation of flexion to 30 or 15 degrees, even when accounting for pain.

Lastly, the Board notes its duty to consider the possible applicability of an extraschedular rating.  In this regard, the Board notes that the Veteran's chief symptoms of pain and limitation of movement, to include the noted effusion associated with cartilage abnormality/tear (crepitus, grinding, limitation of movement, etc.), are not so unique as to be outside what is contemplated by the rating schedule.  Indeed, the Veteran's symptoms are fully described in the applicable portions of the rating schedule, and accordingly, there is no duty to remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 20 percent initial rating for service-connected for traumatic arthritis and patellar tendonitis of the right knee is granted, subject to the statutes and regulations applicable in the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


